Citation Nr: 1743609	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-30 962		DATE
	

THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ORDER

Service connection for an acquired psychiatric disability is denied.


FINDING OF FACT

The Veteran's current psychiatric disabilities did not manifest during service and are not causally or etiologically related to service.  


CONCLUSION OF LAW

 The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service in the United States Army from December 1976 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the Board in April 2013.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in January 2014.  The Board finds that the actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has, therefore, been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in January 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, Social Security records, and military personnel records.  A VA examination has been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has an acquired psychiatric disability that is related to a motor vehicle accident incurred during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of persistent depressive disorder either began during active service, or is etiologically related to an in-service disease or injury.  The Board notes that the Veteran's treatment records show a diagnosis of PTSD.  The VA examination in February 2014 noted that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-5.  The Board will address all diagnosed psychiatric disabilities in the decision below.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current acquired psychiatric disabilities, to include persistent depressive disorder and possible PTSD, are not etiologically related to the Veteran's active service.

Service treatment records show no history of depression, excessive worry, loss of memory, amnesia, or nervous trouble of any sort on the November 1976 enlistment report of medical history.  On the corresponding report of medical examination, the examiner noted that the Veteran had a clinically normal psychiatric examination.  In March 1982, the Veteran underwent a mental status examination.  He was evaluated for discharge.  The mental status examination was within normal limits.  The examiner noted that the Veteran was oriented and understood the proceedings against him.

As there is no competent evidence of a psychiatric disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran has asserted that he has PTSD related to a motor vehicle accident during service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual.  

The Veteran did not engage in combat.  Therefore, credible supporting evidence that the claimed in-service stressor occurred is required to establish service-connection for PTSD.  

The record contains evidence of a motor vehicle accident in January 1981.  An administrative decision in April 2011 indicates that the motor vehicle accident was a result of the Veteran's willful misconduct.  

Direct service connection may be granted only when a disability was incurred in the line of duty, and was not the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301.  In this instance, the Veteran received a court martial for willfully disobeying a lawful order from a commissioned officer on a military post on the date of the accident related to leaving the without a pass.  As the motor vehicle accident was due to willful misconduct, the Board notes that it cannot be used as the stressor for a claim of PTSD or as the in-service event to which any other psychiatric disability may be related.  

The Veteran has more recently reported an additional motor vehicle accident that was not related to willful misconduct.  The Veteran's personnel and service treatment records are silent for any indication of an additional motor vehicle accident.  The only evidence of record indicating that a second accident occurred is the Veteran's lay statements.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board finds that the Veteran is not accurate regarding the history of an additional motor vehicle accident.  The Board notes that the Veteran did not assert that he had been in multiple motor vehicle accidents during service until he submitted a claim for service connection many years post-service.  Such statements made for VA disability compensation purposes are of lesser probative value than his personnel and service treatment records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Additionally, the Veteran's statements appeared inconsistent in the record and support the conclusion that the Veteran is not accurate.  At different times during the claims process, the Veteran has stated that the second vehicle accident was in July 1981.  During the April 2013 hearing, however, the Veteran reported that the second accident was in February or March in 1981 or 1982.  

During the April 2013 hearing before the Board, the Veteran also noted that, in regards to his January 1981 willful misconduct, he had no troubles in service prior to the January 1981 accident and no disciplinary actions afterwards; yet, the Veteran's record contains at least five Article 15s, as well as, separate findings that the Veteran was arrested for driving while intoxicated (reduced to reckless driving), tested positive for PCP, and was involved in a barrack disturbance.  One Article 15 in particular notes that the Veteran, with the intent to deceive, made an official statement that he was in jail and would be late returning to Fort Campbell, which statement was wholly false and was then known to the Veteran to be so false.  

Another inconsistency of the record appears in the Veteran's VA examinations.  In a 2006 psychiatric examination, the Veteran reported significant history of drug and alcohol use prior to service.  Upon re-examination in February 2014, the Veteran withheld information regarding his past substance abuse and focused his statements to suggest that his alcohol and substance abuse issues began after service and were related to his trauma, in direct contradiction to his previous provided history.  

Finally, VA attempted to verify the motor vehicle accident through the police department and external records, but no evidence of the accident could be obtained.

These inconsistencies in the record weigh against the Veteran's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

As the record contains no evidence of a second motor vehicle accident during service, and the Veteran is not credible to provide lay testimony regarding the events, the Board finds that the record does not contain credible supporting evidence that the Veteran was in an additional motor vehicle accident.  Therefore, the Board finds that no verifiable stressor or in-service event occurred to which a psychiatric diagnosis could be related.  

Based on the evidence of record, the Board finds that entitlement to service connection for an acquired psychiatric disability is not warranted.  In sum, the Veteran did not have complaints, treatment, diagnosis, or symptoms of a psychiatric disability during service.  The Veteran was in a car accident during service; however, that accident has been found to be due to the Veteran's willful misconduct and may not result in a service-connected disability.  The Veteran has asserted that he was in an additional accident, but these assertions have been found not credible by the Board.  The Veteran has a current diagnosis of persistent depressive disorder and a possible diagnosis of PTSD.  The VA examiner in February 2014 found that the Veteran's issues related most to his long history of substance abuse, depression related to that abuse, and the resulting circumstances it caused.  Given these findings, the preponderance of the evidence is against a claim of entitlement to service connection for an acquired psychiatric disability.  

The Board also notes that the Veteran's representative asserted in December 2016 that the Veteran's alcohol and stimulant use was related to self-medication.  During the February 2014 VA examination, the Veteran denied a history of substance use until after the military; however, records indicated that the Veteran reported significant alcohol and drug use prior to entry into service.  During a 2006 psychiatric consult, the Veteran reported that he started drinking alcohol when he was seven years old and he quit activities in the eleventh grade due to drinking and drugging and hanging out.  He described his academic performance as below average because he was heavily indulging in alcohol and street drugs.  In providing a medical opinion, the VA examiner in February 2014 noted the inconsistency in the Veteran's provided history and noted significant behavioral and substance abuse issues that have continued into adulthood.  

In response to this, the Veteran's representative has asserted that should the Veteran's disabilities be found to pre-exist service, an opinion on aggravation should be provided.  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The Board notes that the Veteran was presumed sound upon entry into service.  The Veteran was examined and a psychiatric examination indicated that the Veteran was clinically normal.  Therefore, the Board notes that the presumption of soundness applies.  The only evidence of  pre-existing substance abuse is of contradictory statements by the Veteran, who has been found not credible.  Therefore, the Veteran is presumed sound and the question of aggravation of a pre-existing disability is not before the Board.  

In any event, the Court of Appeals for Veterans Claims (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired only as secondary to, or as a symptom of, his or her service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Allen at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Allen at 1381.  

The Veteran does not have a current service-connected psychiatric disability, to which his alcohol or substance abuse disorders may be related.  Therefore, entitlement to service connection for an alcohol or other substance abuse disorder on its own merit is not warranted.  

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.



JOHN CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


